DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-8, without traverse in their reply dated 11/21/2022 is acknowledged. Claims 9-20 are withdrawn. Claims 1-8 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 6/29/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al. (US 5,045,286, provided on the IDS on 6/29/2020).
Regarding claim 1, Kitajima describes a pipetting device for automatically maintaining a pipette tip depth in a conductive fluid during a fluid transfer operation (abstract), comprising: 
a pipette tip having a securing end with an opening, a fluid transferring end with an opening, an outer surface, and an inner surface, wherein the outer surface includes an electrically insulating material (figures 1 and 6 “nozzle 3” and “insulation resin parts 30A and 30B”); 
a first and a second electrode on the outer surface of the pipette tip, the first and second electrode being separated by the electrically insulating material (figure 6 “Insulation resin parts 30A and 30B sandwich conductive resin parts 34A and 34B between them to form hollow injection nozzle 3.”); 
a frame supporting an actuator that is operatively connected to the pipette tip, wherein the pipette tip is vertically oriented relative to the frame, and wherein the actuator is adapted to adjust a position of the pipette tip relative to the frame (figure 1 “Unit 6 includes guide member 8 movable up and down” and “means of driver means 11”); and
 a controller that is in electrical connection with the first and second electrodes (figure 1 “circuit 16” and column 5 “ Conductors 14A and 14B are also connected to detector circuit 16 through lead lines 15A and 15B.”), 
wherein the first and second electrodes are adapted to send the controller a signal relative to a conductive fluid that comes in contact with the outer surface of the pipette tip; and wherein the controller is adapted to command the actuator to move the position of the pipette tip in response to the signal (figures 1-3 and 6 column 3 ".. conductive members 14A and 14B are connected to electrodes 4A and 4B ... also connected to circuit 16, which serves to detect the surface of sample liquid, via lead lines 15A and 15B. . .Responsive to an output signal applied from liquid surface detector circuit 16, lifter means 10 is driven to adjust the lowering of guide member 8 or the entering of injection nozzle 3 into sample 5 when syringe 9 is at sample sucking position B." and column 5 “...Conductive resin parts 34A and 348 serve as electrodes.”).
Regarding claim 2, Kitajima describes that each of the first and second electrodes extends the full longitudinal length of the pipette tip from the securing end to the fluid transferring end (figure 6 “FIGS. 6, 7 and 8 show a second modification of the injection nozzle. This injection nozzle 3 comprises conductive resin parts 34A and 34B made by mixing acrylic resin with conductive particles of copper or carbon, and insulation resin parts 30A and 30B made of ethylene tetrafluoride. Insulation resin parts 30A and 30B sandwich conductive resin parts 34A and 34B between them to form hollow injection nozzle 3. Conductive resin parts 34A and 34B serve as electrodes”).
Regarding claim 3, Kitajima describes that each of the first and second electrodes terminate at a point near the securing end, wherein the point is where the first and second electrodes are electrically connected to the controller (figures 1-3 and 6 column 3 ".. conductive members 14A and 14B are connected to electrodes 4A and 4B ... also connected to circuit 16, which serves to detect the surface of sample liquid, via lead lines 15A and 15B. . .Responsive to an output signal applied from liquid surface detector circuit 16, lifter means 10 is driven to adjust the lowering of guide member 8 or the entering of injection nozzle 3 into sample 5 when syringe 9 is at sample sucking position B." and column 5 “...Conductive resin parts 34A and 348 serve as electrodes.”).
Regarding claim 4, Kitajima describes that each of the first and second electrodes terminates at a point near the fluid transferring end, wherein the point is where conductive fluid can reach (figures 1-3 and 6 column 3 ".. conductive members 14A and 14B are connected to electrodes 4A and 4B ... also connected to circuit 16, which serves to detect the surface of sample liquid, via lead lines 15A and 15B. . .Responsive to an output signal applied from liquid surface detector circuit 16, lifter means 10 is driven to adjust the lowering of guide member 8 or the entering of injection nozzle 3 into sample 5 when syringe 9 is at sample sucking position B." and column 5 “...Conductive resin parts 34A and 348 serve as electrodes.”).
Regarding claim 8, Kitajima describes first and second electrical points, and first and second electrical wires connecting the first and second electrodes, respectively, to the controller (figures 1-3 and 6 column 3 ".. conductive members 14A and 14B are connected to electrodes 4A and 4B ... also connected to circuit 16, which serves to detect the surface of sample liquid, via lead lines 15A and 15B. . .Responsive to an output signal applied from liquid surface detector circuit 16, lifter means 10 is driven to adjust the lowering of guide member 8 or the entering of injection nozzle 3 into sample 5 when syringe 9 is at sample sucking position B." and column 5 “...Conductive resin parts 34A and 348 serve as electrodes.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 5,045,286, provided on the IDS on 6/29/2020) in view of Mann et al. (US 6,551,558, provided on the IDS on 6/29/2020).
Regarding claim 5, Kitajima describes all the limitations of claim 1, however is silent to the signal from the first and second electrodes is a measurement of resistance relative to a conductive fluid.
Mann describes a control system for a liquid transfer cannula (figure 1 and abstract) and measurement of resistance relative to a conductive fluid (column 5 “the electrical resistance or correspondingly the electrical conductance of a measurement Section which lies in the fluid channel of the liquid transfer cannula and is filled with analysis liquid when functioning properly is detected.”). This suggests motivation to use a control loop based on resistance measured as this would allow the conductive fluid to reliably check if the pipette tip remains submerged in a sample liquid.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to incorporate a measurement of resistance relative to a conductive fluid as suggested by Mann in the system of Kitajima because this would allow the conductive fluid to reliably check if the pipette tip remains submerged in a sample liquid.
Regarding claim 6, the combination described above, the combination describes that the first and second electrodes are made of copper (Kitajima: column 5 “conductive particles of copper”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 5,045,286, provided on the IDS on 6/29/2020) in view of Mann et al. (US 6,551,558, provided on the IDS on 6/29/2020), in further view of Blumentritt et al. (US 9,346,045, provided on the IDS on 6/29/2020).
Regarding claim 7, the combination described above describes all the limitation of claims 1 and 5, however is silent to the first and second electrodes are made of electrically conductive polypropylene.
Blumentritt describes pipettes having electrically conductive polypropylene (abstract and column 1). Additionally, Blumentritt suggests that electrically conductive polypropylene is a preferred material for conductive portions of pipettes (column 3 “An electrically conductive polypropylene is also prefer ably used for the electrically-conductive region”), providing motivation to use electrically conductive polypropylene as electrodes. 
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to modify the electrode of the combination with an electrically conductive polypropylene electrode as suggested by Blumentritt because electrically conductive polypropylene is a preferred material for conductive portions of pipettes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797